— Appeal by an employer and insurance carrier from a decision and award of the Workmen’s Compensation Board. The appellant employer does not contest the fact that the claimant suffered an accidental injury while in its employ. On April 16,1951, while working with a short-handled shovel, the claimant suffered an injury to his back which was subsequently diagnosed as acute sacro-iliae sprain. He received medical treatment but continued to work for the appellant *728employer doing lighter work for several days thereafter until he was laid off because of a general lay-off. Because of the injury, he was forbidden by his physician to do heavy work and he was unable to obtain employment for about a week. Then he was employed by the respondent employer and was put on light work until May 8, 1951, when he again had to use a short-handled shovel. During the afternoon his back began to hurt him and the next day he was unable to get out of bed without assistance and did not work that day. The day after that he returned to work and worked for the respondent and other employers until July 17, 1951. He has been disabled since that date. From the date of the original accident of April 16, 1951, the claimant has not been free from pain associated with the back injury. The appellant employer does not question its liability for compensation but contends that the respondent employer should likewise be held liable and that the burden should be divided between them. The board found that no accident had occurred on May 8, 1951, while the claimant was in the employ of the respondent employer; the board found that the pain which the claimant felt on that day was a continuation or recurrence of the consequences of the accident of April 16 and not a new accident aggravating the back condition. It was within the power of the board to reach this conclusion upon the evidence. Award unanimously affirmed, with costs against the appellants to the respondent employer and its insurance carrier. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.